DETAILED ACTION
Claims 1–10 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 12/23/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nonetheless, concerning the rejection of claims 1-5 and 7-10 under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (EP 3173444 A1) in view of Nakamura et al. (JP 2002-273790 A, machine translation), page 6–7 arguees that “the combination of Matsumura and Nakamura cannot disclose or suggest the embodiments as claimed” because “Nakamura fails to disclose both the degree of polymerization and amount [of PVC] simultaneously.”  This is unpersuasive because page 6 of the remarks explicitly acknowledges that the broader disclosure of Nakamura teaches PVC both in amount (10 to 250 pbw) overlapping the claimed range and possessing a degree of polymerization (600 to 2500) overlapping the claimed range.  Applicant’s position is further unpersuasive because it is premised upon a self-contradictory and overly narrow reading of Nakamura.  Page 6–7 argues that “all of the examples In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Applicant’s argument fails because the claimed amount and degree of polymerization of the PVC are both taught by Nakamura’s broader disclosure and applicant has not demonstrated the criticality of either limitation.
In response to applicant's argument on page 7 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., excellent thermal stability, excelling thermal fluidity, and high water pressure resistance without a heavy metal; improved meltability in injection molding; prevention of defects; prevention of defective appearance and reduced strength due stress concentration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Page 7 argues that “the claimed ranges of the degree of polymerization of the PVC and the amount of the PVC relative to CPVC is critical and produced unexpected results.”  Page 8 cites to Examples 1, 4, and 8 from Table 1 from the applicant’s specification to show that the degree of polymerization “is important for preventing defective appearance, especially the occurrence of weld lines.”  This is unpersuasive because the evidence relied upon is not reasonably commensurate in scope with the claims, because it only reflects the effect of the degree of polymerization for compositions containing 7 parts by weight (pbw) of PVC rather also for other claimed amounts of PVC.  If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Rebuttal evidence may include evidence of “secondary considerations,” such as “commercial success, long felt but unsolved needs, [and] failure of others.” Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.  The evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).  The cited evidence is also insufficient to overcome the prior art because it does not also account for entire claimed degree of polymerization range of the PVC.  A showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof).  Applicant has not established that trend here.
	Pages 9–10 further cite Table 1 of the 37 CFR 1.132 declaration filed on 02/28/2022; Example 1 and Comparative Examples 2 and 4 from Table 1 of the present specification in an attempt to show the criticality of the amount of PVC relative to CPVC.   Applicant alleges that new Experimental Example 2 has undesirably low fluidity and new Experimental Example 4 has an undesirably low thermal deformation temperature.  This is unpersuasive because, similar to the above, the evidence relied upon is not reasonably commensurate in scope with the present claims because it only reflects results for PVC having a degree of polymerization of 700.  While there appears to be some difference in fluidity between Comparative Example 4 of the specification and new Experimental Example 1 of the declaration, it is unknown whether the observed results can be reasonably extrapolated to compositions containing other a PVC resins having a degree of polymerization within the claimed range.  A showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  No such trend has ben established here.  Moreover, the difference in thermal deformation temperature between new Experimental Example 3 (100) new Experimental Example 4 (97) is not significant.  
et al., “Mechanical Criteria for Polymer Compatibility: Poly(vinylchloride)/Post-chlorinated Poly(vinyl-chloride) Blends,” Polym. Eng. Sci, 22(11), 698-704 (1982) remains applicable, because page 10 similarly relies upon the same arguments discussed and found unpersuasive above.
	For the 103 rejection of claims 1-5 and 7-10 over Matsumura in view of Nakazato et al. (JP 2004-231718 A, machine translation), page 10 argues that “[a]lthough Nakazato discloses a resin including both PVC and CPVC, the amount of PVC is less than 20 parts by weight relative to 100 parts by weight of CPVC” and so “does not make up for the deficiencies of Matsumura.”  This is unpersuasive because, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Page 11 acknowledges that Nakazato teaches a PVC in an amount and possessing a degree of polymerization that overlaps that presently claimed range of each.  Applicant has not demonstrated the criticality of either the PVC amount nor its degree of polymerization.
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

As for the 103 rejection of claim 6 further in view of Clark still applies, because page 12 relies upon the same arguments made above and found unpersuasive for the reasons already discussed.
The 103 rejection of claims 1-5 and 7-10 over Nakazato in view of Matsumura; and of claim 6 further in view of Clark still apply, because pages 13–14 rely upon the arguments against Nakazato and Matsumura discussed earlier and found unpersuasive above. 
Finally, the nonstatutory double patenting rejections made over claims of U.S. Patent No. 10000634 B2 in view of Nakamura remain applicable, because pages 14–16 rely upon the arguments against Nakamura discussed above and found unpersuasive for the reasons already discussed.
Thus, even as amended, the claims remain unpatentable over the previously cited art.

Claim Interpretation
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the 
Claim 1 line 1 recites “[a] resin composition for injection molding.” The recitation “for injection molding” is interpreted as an intended use because the body of the claim defines a structurally complete composition.

Claim Rejections - 35 USC § 103
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (EP 3173444 A1) in view of Nakamura et al. (JP 2002-273790 A, machine translation).
With respect to claim 1, Matsumura at claim 1 discloses resin composition for molding comprising a chlorinated polyvinyl chloride (CPVC) and a thermal stabilizer, wherein the thermal stabilizer contains a calcium alkyl carboxylate and a zinc compound.
Matsumura differs from the present claims because it is silent as to including an amount of a polyvinyl chloride (PVC) having a degree of polymerization of 400 to 800.
Nakamura discloses a resin composition containing PVC and CPVC. Abstract. The PVC has an average degree of polymerization of preferably 600 to 2500 for sufficient impact strength and moldability.  [0024]. The content of PVC relative to 100 parts by weight of CPVC is 10 to 250 pbw to adequately improve heat resistance and, around the composition Vicat softening point, avoid shrinkage. [0026].
Given that Matsumura and Nakamura are both directed to CPVC compositions and the advantages of including the PVC of Nakamura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of a polyvinyl chloride having a degree of polymerization of 400 to 800 in order to sufficiently improve resistance and avoid heat shrinkage.
With respect to claim 2, Matsumura at claim 1 specifies that the CPVC has structural units (a) to (c) represented by the following formulae:
—CCl2— (a),
—CHCl— (b),
—CH2— (c),

With respect to claim 3, Matsumura explains that the CPVC is obtained by chlorination of a polyvinyl chloride (PVC), wherein the degree of polymerization of the CPVC is 600 to 1500 (as determined from the underlying PVC). [0049], [0053].
With respect to claim 4, Matsumura at [0035] discloses that the CPVC has a chlorine content of 63 to 72 percent by mass.
With respect to claim 5, Matsumura explains that the CPVC is obtained by chlorination of a polyvinyl chloride (PVC), wherein the degree of polymerization of the CPVC is 600 to 1500 (as determined from the underlying PVC). [0049], [0053].
Matsumura differs from the present claims because it is silent as to a difference in the degree of polymerization between CPVC and PVC as claimed.
Nakamura discloses a resin composition containing PVC and CPVC. Abstract. The PVC has an average degree of polymerization of preferably 600 to 2500 for sufficient impact strength and moldability.  [0024].
The corresponding difference in degree of polymerization between PVC and CPVC is about 0 to about1000 based upon the combined teachings of Matsumura and Nakamrua. Given that Matsumura and Nakamura are both directed to CPVC compositions and the advantages of including the PVC of Nakamura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a PVC such that the difference in the degree of polymerization between the CPVC and PVC is 500 or less in order to sufficiently improve resistance and avoid shrinkage.
With respect to claim 7, Matsumura at [0080] specifies that the thermal stabilizer content is 0.4 to 10 parts by mass (pbm) relative to 100 pbm of the CPVC.
With respect to claim 8, Matsumura at claim 9 specifies that the composition further contains an antioxidant.

With respect to claim 10, Matsumura at claim 13 discloses a molded body molded from the composition therein, such as one that is extruded or injection molded.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (EP 3173444 A1) in view of Nakamura et al. (JP 2002-273790 A, machine translation) as applied to claim 1 above, and further in view of Clark et al., “Mechanical Criteria for Polymer Compatibility: Poly(vinylchloride)/Post-chlorinated Poly(vinyl-chloride) Blends,” Polym. Eng. Sci, 22(11), 698-704 (1982).
	Matsumura [0035] discloses that the CPVC has a chlorine content of 63 to 72 percent by mass, but is silent as to the average chlorine content of the CPVC and PVC.
	Clark 698 under “Introduction” explains that PVC is known for its processability, while CPVC is known for its greater heat resistance. In PVC and CPVC blends, the reference finds decreasing compatibility with increasing chlorine content in CPVC, with the limit being 65 up to 68 weight percent. Id. at 703. Table 2 shows that CPVC majority blends with PVC (Resin A, degree of polymerization of 700,
57 wt% chlorine) are miscible (single Tg value) up to a CPVC chlorine content of 68% (Resin E). Id. at 702. A 25/75 mixture of Resin A with CPVC D (65 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 63 wt%, while a 10/90 mixture of Resin A with CPVC E (68 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 66.9 wt%. One of ordinary skill in the art would reasonably recognize that with higher amounts of CPVC in the blend, the average chlorine content would be skewed towards the chlorine content of the CPVC.
	Given that Matsumura teaches CPVC with a specified chlorine content and the advantages of the CPVC/PVC blend taught by Clark, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the CPVC with a PVC in such that the CPVC and PVC average chlorine content is within the claimed range so as to provide miscible blends with good heat resistance and processability.

Claims 1-5 and 7-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (EP 3173444 A1) in view of Nakazato et al. (JP 2004-231718 A, machine translation).
	With respect to claim 1, Matsumura at claim 1 discloses resin composition for molding comprising a chlorinated polyvinyl chloride (CPVC) and a thermal stabilizer, wherein the thermal stabilizer contains a calcium alkyl carboxylate and a zinc compound.
	Matsumura differs from the present claims because it is silent as to including an amount of a polyvinyl chloride having a degree of polymerization of 400 to 800.
	Nakazato at claim 2 discloses a vinyl chloride resin composition comprising 100 parts by weight (pbw) of a chlorinated polyvinyl chloride (CPVC), 30 to 150 pbw of a vinyl chloride graft EVA copolymer, and 20 pbw or less of a vinyl chloride resin. The vinyl chloride resin is a vinyl chloride homopolymer (PVC) and has a degree of polymerization of 600 to 2000, preferably 700 to 1450, so as to avoid heat shrinkage and reduced molding processability. [0026], [0028].
	Given that Matsumura and Nakazato are both directed to CPVC compositions and the advantages of including the PVC of Nakazato, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a PVC having a degree of polymerization of 400 to 800 in order to avoid heat shrinkage and reduced molding processability.
	With respect to claim 2, Matsumura at claim 1 specifies that the CPVC has structural units (a) to
(c) represented by the following formulae:
—CCl2— (a),
—CHCl— (b),
—CH2— (c),
the proportion of the structural unit (a) being 17.5 mol % or less, the proportion of the structural unit (b) being 46.0 mol % or more, and the proportion of the structural unit (c) being 37.0 mol % or less, relative to the total number of moles of the structural units (a), (b), and (c).
	With respect to claim 3, Matsumura explains that the CPVC is obtained by chlorination of a polyvinyl chloride (PVC), wherein the degree of polymerization of the CPVC is 600 to 1500 (as determined from the underlying PVC). [0049], [0053].

	With respect to claim 5, Matsumura explains that the CPVC is obtained by chlorination of a polyvinyl chloride (PVC), wherein the degree of polymerization of the CPVC is 600 to 1500 (as determined from the underlying PVC). [0049], [0053].
	Matsumura differs from the present claims because it is silent as to a difference in the degree of
polymerization between CPVC and PVC as claimed.
	Nakazato at claim 2 discloses a vinyl chloride resin composition comprising 100 parts by weight (pbw) of a chlorinated polyvinyl chloride (CPVC), 30 to 150 pbw of a vinyl chloride graft EVA copolymer, and 20 pbw or less of a vinyl chloride resin. The vinyl chloride resin is a vinyl chloride homopolymer (PVC) and has a degree of polymerization of 600 to 2000, preferably 700 to 1450, so as to avoid heat shrinkage and reduced molding processability. [0026], [0028].
	The corresponding difference in degree of polymerization between PVC and CPVC is 0 to 500 based upon the combined teachings of Matsumura and Nakazato. Given that Matsumura and Nakazato are both directed to CPVC compositions and the advantages of including the PVC of Nakazato, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a PVC such that the difference in the degree of polymerization between the CPVC and PVC is 500 or less in order to avoid heat shrinkage and reduced molding processability.
	With respect to claim 7, Matsumura at [0080] specifies that the thermal stabilizer content is 0.4 to 10 parts by mass (pbm) relative to 100 pbm of the CPVC.
	With respect to claim 8, Matsumura at claim 9 specifies that the composition further contains an antioxidant.
	With respect to claim 9, Matsumura at [0103] discloses that the composition is free from a β-ketone.
	With respect to claim 10, Matsumura at claim 13 discloses a molded body molded from the composition therein, such as one that is extruded or injection molded.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (EP 3173444 A1) in
view of Nakazato et al. (JP 2004-231718 A, machine translation) as applied to claim 1 above, and further
in view of Clark et al., “Mechanical Criteria for Polymer Compatibility: Poly(vinylchloride)/Post-chlorinated
Poly(vinyl-chloride) Blends,” Polym. Eng. Sci, 22(11), 698-704 (1982).
	Matsumura [0035] discloses that the CPVC has a chlorine content of 63 to 72 percent by mass, but is silent as to the average chlorine content of the CPVC and PVC.
	Clark 698 under “Introduction” explains that PVC is known for its processability, while CPVC is known for its greater heat resistance. In PVC and CPVC blends, the reference finds decreasing compatibility with increasing chlorine content in CPVC, with the limit being 65 up to 68 weight percent. Id.
at 703. Table 2 shows that CPVC majority blends with PVC (Resin A, degree of polymerization of 700,
57 wt% chlorine) are miscible (single Tg value) up to a CPVC chlorine content of 68% (Resin E). Id. at
702. A 25/75 mixture of Resin A with CPVC D (65 wt% chlorine, degree of polymerization 700) has a
calculated average chlorine content of 63 wt%, while a 10/90 mixture of Resin A with CPVC E (68 wt%
chlorine, degree of polymerization 700) has a calculated average chlorine content of 66.9 wt%. One of
ordinary skill in the art would reasonably recognize that with higher amounts of CPVC in the blend, the
average chlorine content would be skewed towards the chlorine content of the CPVC.
	Given that Matsumura teaches CPVC with a specified chlorine content and the advantages of the CPVC/PVC blend taught by Clark, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the CPVC with a PVC in such that the CPVC and PVC average chlorine content is within the claimed range so as to provide miscible blends with good heat resistance and processability.

Claims 1-5 and 7-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (JP 2004-231718 A, machine translation) in view of Matsumura et al. (EP 3173444 A1).
	With respect to claim 1, Nakazato at claim 2 discloses a vinyl chloride resin composition comprising 100 parts by weight (pbw) of a chlorinated polyvinyl chloride (CPVC), 30 to 150 pbw of a vinyl chloride graft EVA copolymer, and 20 pbw or less of a vinyl chloride resin. The vinyl chloride resin is a vinyl chloride homopolymer (PVC) and has a degree of polymerization of 600 to 2000, preferably 700 to 1450. [0026], [0028].

	Matsumura is directed to a resin composition for molding containing chlorinated polyvinyl chloride (CPVC) and thermal stabilizer (calcium alkyl carboxylate and a zinc compound), the composition having excellent thermal stability without using heavy metals, like lead or tin. Abstract. Calcium alkyl carboxylate and a zinc compound advantageously avoid the toxicity associated with prior art heavy metal thermal
stabilizers. [0004]. Moreover, this thermoplastic stabilizer combination suppresses colorization (during
CPVC pyrolysis, zinc compound scavenges hydrochloric acid, while the calcium alkyl carboxylate stops
polyene growth).
	Given that Nakazato teaches calcium stearate as thermal stabilizer and the advantages of the combination of a calcium alkyl carboxylate and a zinc compound taught by Matsumura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a combination of a calcium alkyl carboxylate and a zinc compound as heat stabilizer in order to avoid toxicity and to suppress undesirable coloration during pyrolysis.
	With respect to claim 2, Nakazato discloses a CPVC, but is silent as to the relative content of
monomers of formulae (a)-(c) as claimed.
	Matsumura at [0023] teaches that the CPVC has structural units (a) to (c) represented by the following formulae:
—CCl2— (a),
—CHCl— (b),
—CH2— (c),
the proportion of the structural unit (a) being 17.5 mol % or less, the proportion of the structural unit (b)
being 46.0 mol % or more, and the proportion of the structural unit (c) being 37.0 mol % or less, relative to
the total number of moles of the structural units (a), (b), and (c) in order to provide high thermal stability
and satisfactory molding processability.
	Given that Nakazato and Matsumura are both directed to CPVC compositions and the advantages of the CPVC structure taught by Matsumura, it would have been obvious to a person having 
	With respect to claim 3, Nakazato at [0015] teaches that the CPVC has a degree of polymerization of 500 to 1200.
	With respect to claim 4, Nakazato at [0018] teaches that the CPVC has a chlorine content of 58 to 72 weight percent for optimal heat resistance.
	With respect to claim 5, as discussed above, Nakazato teaches that the PVC has a degree of polymerization of preferably 700 to 1450. [0026], [0028]. [0015] teaches that the CPVC has a degree of polymerization of 500 to 1200. This corresponds to a difference in the degree of polymerization of 200 to 950.
	With respect to claim 7, Nakazato at [0034] teaches including 0.2 to 5 parts of thermal stabilizer relative to the combination of CPVC, PVC, and graft resin.
	With respect to claim 8, Nakazato at [0047] teaches including antioxidant in its composition.
	With respect to claim 9, Nakazato does not require β-diketone in its composition.
	With respect to claim 10, Nakazato at [0049] discloses article extruded from the composition.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (JP 2004-231718 A, machine translation) in view of Matsumura et al. (EP 3173444 A1) as applied to claim 1 above, and further in view of Clark et al., “Mechanical Criteria for Polymer Compatibility: Poly(vinylchloride)/Post-
chlorinated Poly(vinyl-chloride) Blends,” Polym. Eng. Sci, 22(11), 698-704 (1982).
	Nakazato at [0018] teaches that the CPVC has a chlorine content of 58 to 72 weight percent for optimal heat resistance.
	Clark 698 under “Introduction” explains that PVC is known for its processability, while CPVC is known for its greater heat resistance. In PVC and CPVC blends, the reference finds decreasing compatibility with increasing chlorine content in CPVC, with the limit being 65 up to 68 weight percent. Id. at 703. Table 2 shows that CPVC majority blends with PVC (Resin A, degree of polymerization of 700, 57 wt% chlorine) are miscible (single Tg value) up to a CPVC chlorine content of 68% (Resin E). Id. at 702. A 
	Given that Nakazato teaches CPVC with a specified chlorine content and the advantages of the CPVC/PVC blend taught by Clark, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the CPVC with a PVC in such that the CPVC and PVC average chlorine content is within the claimed range so as to provide miscible blends with good heat resistance and processability.

Double Patenting
Claims 1-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10000634 B2 in view of Nakamura et al. (JP 2002-273790 A, machine translation). Patented claim 1 of ‘634 discloses a resin composition for molding comprising, in relevant part:
a chlorinated polyvinyl chloride, a thermal stabilizer, and an antioxidant,
the chlorinated polyvinyl chloride having structural units (a) to (c) of the following formulae (a) to
(c):
—CCl2— (a),
—CHCl— (b),
—CH2— (c),
the proportion of the structural unit (a) being 17.5 mol % or less, the proportion of the structural unit (b) being 46.0 mol % or more, and the proportion of the structural unit (c) being 37.0 mol % or less, relative to the total number of moles of the structural units (a), (b), and (c),
the chlorinated polyvinyl chloride having a chlorine content of 63 mass % or more and less than 72 mass %,
the thermal stabilizer containing a calcium alkyl carboxylate and a zinc compound.

Nakamura discloses a resin composition containing PVC and CPVC. Abstract. The PVC has an average degree of polymerization of 600 to 2500 for sufficient impact strength and moldability.  [0024].  The content of PVC relative to 100 parts by weight of CPVC is 10 to 250 pbw to adequately improve resistance and avoid shrinkage around the Vicat softening point of the composition.
Given that patented claim 1 of ‘634 and Nakamura are both directed to CPVC compositions and the advantages of including the PVC of Nakamura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of a polyvinyl chloride having a degree of polymerization of 400 to 1000 in order to sufficiently improve resistance and avoid heat shrinkage.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10000634 B2 in view of Nakamura et al. (JP 2002-273790 A, machine translation). Patented claim 11 of ‘634 further teaches that the content of thermal stabilizer is 0.4 to 10 parts by mass relative to 100 parts by mass of the CPVC.
Patented claim 11 differs from the present claim because it is silent as to including an amount of a polyvinyl chloride having a degree of polymerization of 400 to 800.
The disclosure of Nakamura as discussed above is herein incorporated by reference.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10000634 B2 in view of Nakamura et al. (JP 2002-273790 A, machine translation). Patented claim 10 of ‘634 further teaches that the resin composition is free from β-diketone.
Patented claim 10 differs from the present claim because it is silent as to including an amount of a polyvinyl chloride having a degree of polymerization of 400 to 800.
The disclosure of Nakamura as discussed above is herein incorporated by reference.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10000634 B2 in view of Nakamura et al. (JP 2002-273790 A, machine translation). Patented claim 12 of ‘634 further teaches a molded body molded from the resin composition therein.
Patented claim 12 differs from the present claim because it is silent as to including an amount of a polyvinyl chloride having a degree of polymerization of 400 to 800.
The disclosure of Nakamura as discussed above is herein incorporated by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763